DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/22 has been entered.
Claims 152, 159, and 180 have been amended. Claim 201 has been added. Claims 161, 162, 187-190, 195, and 196 have been canceled. Claims 152-159, 163-178, 180-181, 185, 186, and 197-201 are pending and under examination. 
Withdrawn Rejections
The rejection of claims 152-159, 161-181, 185-190, and 195-200 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The claim(s) recite(s) the judicial exception of an abstract idea and the judicial exception of a law of nature/natural phenomenon, is withdrawn in light of Applicant’s amendment thereto. See paragraph p, page 3 of the previous Office action. 
New Rejections 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 152-159, 163-178, 180-181, 185, 186, and 197-201 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to a method of ameliorating the development of toxicity in a subject, the method comprising administering an agent or therapy that is capable of treating, preventing, delaying, or attenuating the development of a toxicity to a subject, wherein the agent or therapy is a steroid or is an antagonist or inhibitor of IL-6 receptor; and wherein the subject is determined to be at risk of developing the toxicity by a method comprising: (a) detecting a concentration or relative concentration for a biomarker or, individually, for each biomarker in a panel of biomarkers in a biological sample, wherein: the biomarker or one or more or each of the panel of biomarkers, individually, is or comprises a cytokine selected from among transforming growth factor beta (TGF-beta), interleukin 6 (IL-6), interleukin 10 (IL-10), interleukin 15 (IL-15), interferon gamma (IFN-gamma) and monocyte chemoattractant protein-1 (MCP-1); and the biological sample is obtained or has been obtained from the subject no more than 14 days after administration of a cell therapy comprising a dose of T cells expressing a chimeric antigen receptor (CAR) for treating a disease or condition in the subject, wherein the disease or condition is a non-Hodgkin lymphoma (NHL) or acute lymphoblastic leukemia (ALL) or chronic lymphocytic leukemia (CLL); and (b) comparing the concentration or relative concentration detected for the biomarker, or for each of the biomarkers in the panel, individually, to a reference value, wherein the subject is one in which the comparison indicates that the subject is at risk of developing the toxicity, wherein the toxicity is severe neurotoxicity and/or is a grade 3 or higher neurotoxicity.
The specification teaches that the “agent” that treats toxicity, e.g., neurotoxicity, or prevents, delays, or attenuates the development of or risk for developing the toxicity, is a steroid, is an antagonist or inhibitor of a cytokine receptor selected from among IL-6 receptor, CD122 receptor (IL-2R/IL-15Rbeta) and CCR2, or is an inhibitor of a cytokine selected from among IL-6, IL-15 and MCP-1. In some aspects, the antagonist or inhibitor is selected from among an antibody or antigen-binding fragment, a small molecule, a protein or peptide and a nucleic acid. Thus, the “agent or therapy that is capable of treating, preventing, delaying, or attenuating the development of the toxicity to a subject, wherein the agent or therapy is a steroid or is an antagonist or inhibitor of IL-6 receptor…” encompasses vast genera of biological molecules described solely by their function.
The specification describes examples in which cytokine levels were determined in samples from NHL patients who received chimeric antigen-receptor T cell (CAR-T cell) therapy.  The specification shows that development of CRS after CAR-T administration was associated with elevated levels of IL-6, IFN-γ, IL-15, IL-8, and IL-10 (paragraph 0447; Fig. 5A).  The specification also shows that development of neurotoxicity after CAR-T administration was associated with elevated IL-6, IFN-γ, IL-15, IL-2, IL-18, ferritin, and C-reactive protein levels, and lower TGF-β levels (paragraphs 0443, 0448; Fig. 1A and 1B).  The specification also describes determination of reference values for various cytokines which can be used to predict neurotoxicity and CRS in subjects who have received CAR-T therapy (see Tables 5, 6, and both tables denoted as “Table 7”).  The specification teaches that peak serum concentrations of IL-6, IFNγ, ferritin, and CRP after CAR-T cell infusion correlated with the occurrence of sCRS and, with the exception of IFNγ, the severity of CRS (See paragraph 0465 and figure 6B). The specification teaches that higher levels of IL-6, IFNγ, IL-15, IL-8, and IL-10 concentrations were observed in ALL patients following CAR-T therapy (See paragraph 0466). The specification therefore describes cytokine expression patterns which are indicative of neurotoxicity and CRS which develop in response to CAR-T cell administration.
A method of ameliorating the development of toxicity in a subject, the method comprising administering an agent or therapy that is capable of treating, preventing, delaying, or attenuating the development of a toxicity to a subject, wherein the agent or therapy is a steroid or is an antagonist or inhibitor of IL-6 receptor, and wherein the subject is determined to be at risk of developing the toxicity does not meet the written description provision of 35 U.S.C. 112(a). The instant method encompasses administering an agent or therapy that is a steroid or is an antagonist or inhibitor of IL-6 receptor described solely by its function of treating, preventing, delaying, or attenuating the development of toxicity in a subject. The specification teaches that the term the “agent” that treats toxicity, e.g., neurotoxicity, or prevents, delays, or attenuates the development of or risk for developing the toxicity, is a steroid, is an antagonist or inhibitor of a cytokine receptor selected from among IL-6 receptor, CD122 receptor (IL-2R/IL-15Rbeta) and CCR2, or is an inhibitor of a cytokine selected from among IL-6, IL-15 and MCP-1. The specification teaches that the antagonist or inhibitor is selected from among an antibody or antigen-binding fragment, a small molecule, a protein or peptide and a nucleic acid. This indicates that there are hundreds, if not thousands, of possible molecules encompassed by the claims. Thus, claims broadly encompass any steroid and an indeterminate number of agents that are antagonist or inhibitors of Il-6 receptor, and which are physically and chemically very different in both structure and mechanism. The genus of agents have the required function of treating, preventing, delaying, or attenuating the development of toxicity in a subject. However, the specification fails to adequately describe the genus of agents by providing a structure function correlation, such that one of skill in the art would recognize that Applicant was in possession of the genus of agents. Although the specification list the type’s agents that could be antagonists of IL-6 receptor, this is not a description of the agent itself. That is, listing the type of compound or class of compounds to which the IL-6 receptor antagonist or inhibitor belongs does not provide any structural information for the particular agent that has the function of antagonizing or inhibiting IL-6 receptor and treating, preventing, delaying, or attenuating the development of toxicity in a subject.  
A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not sufficient identifying characteristics for written description purposes, even when accompanied by a method of obtaining the agent. The specification does not adequately describe the correlation between the chemical structure and function of the genus, such as structural domains or motifs that are essential and distinguish members of the genus from those excluded. Thus, the genus of agents have no correlation between their structure and function. 
Although the specification clearly sets forth a correlation between the anti-IL-6R antibody tocilizumab and the steroid dexamethasone and the function(s) of reducing a toxicity (i.e., CRS in subjects with NHL and ALL), this correlation does not appear to be clearly present in the breadth of the instant claims. Therefore, only a very limited number of species have been described and this is not considered to be representative of the breadth of the genus. As noted above, the term “agents” encompasses any steroid and any antagonist or inhibitor of IL-6 receptor. The claims are not limited to any particular class of compound, but instead encompass many genera of biological molecules that do not have a correlation between their structure and function. The specification does not provide guidance regarding which structures are required to produce the required function(s), or even that are correlated with the IL-6 receptor antagonist or inhibitor function. Given the vast number of agents that are encompassed by the claims, the disclosure of two species is not sufficiently representative of the broad genus of agents encompassed by the claims. Therefore, the specification provides insufficient written description to support the genus encompassed by the claim.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.)The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus. At section B(l), the court states, "An adequate written description of a DNA ... requires a precise definition, such as by structure, formula, chemical name, or physical properties, not a mere wish or plan for obtaining the claimed chemical invention."
In Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336,1351 (Fed. Cir. 2010), the court held that a “sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350. “[A]n adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials.” Id. Although “functional claim language can meet the written description requirement when the art has established a correlation between structure and function,” “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.” Id.
Furthermore, regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods. Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004).
The instant specification teaches that the term agent, e.g., agonist, antagonist or inhibitor, is an antibody or antigen-binding fragment, a small molecule, a protein or peptide, or a nucleic acid. Thus, the claims broadly encompass any steroid and an indeterminate number of agents that are antagonists or inhibitors of IL-6 receptor. The instant claims thereby encompass many genera of chemical and biological molecules, without any described structure that is required for the molecules to perform the required functions. 
Regarding the antibody antagonist or inhibitors of IL-6 receptor, the functional characteristics of antibodies (including binding specificity and affinity are dictated on their structure.  Amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. For example, Vajdos et al. (J Mol Biol. 2002 Jul 5;320(2):415-28 at 416) teaches that, “ … Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding. Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen. As an important step to understanding how a particular antibody functions, it would be very useful to assess the contributions of each CDR side-chain to antigen binding, and in so doing, to produce a functional map of the antigen-binding site."  The art shows an unpredictable effect when making single versus multiple changes to any given CDR. For example, Brown et al. (J Immunol. 1996 May; 156(9):3285-91 at 3290 and Tables 1 and 2), describes how the VH CDR2 of a particular antibody was generally tolerant of single amino acid changes, however the antibody lost binding upon introduction of two amino changes in the same region.
Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself even when preparation of such an antibody would be routine and conventional. Amgen, 872 F.3d at 1378-79. A key role played by the written description requirement is to prevent "attempts] to preempt the future before it has arrived." Ariad at 1353, (quoting Fiers v. Revel, 984 F.2d at 1171). Upholding a patent drawn to a genus of antibodies that includes members not previously characterized or described could negatively impact the future development of species within the claimed genus of antibodies. In the instant application, neither the art nor the specification provide a sufficient representative number of antibodies or a sufficient structure-function correlation to meet the written description requirements.
Regarding small molecule inhibitors of a particular protein target, the prediction of binding to a target, much less the inhibitory activity, is highly unpredictable. According to Guido et al (Curr Med Chem. 2008; 15(1):37-46), accurately predicting the binding affinity of new drug candidates remains a major challenge in drug discovery (see page 37).  There are a vast number of possible compounds that may function as an inhibitor of a cytokine or cytokine receptor, many of which have likely not been discovered. Relying on virtual screening also lends unpredictability to the art regarding identification of molecules that would be capable of the required functions of the instant claims. Guido et al. teach that there are two main complex issues with predicting activity for a small molecule: accurate structural modeling and/or correct prediction of activity (see page 40). As taught by Clark et al (J. Med. Chem., 2014, 57 (12), pp 5023–5038), developing selective JAK inhibitors is difficult. Even when guided by structure, JAK structure-activity relationships has been challenging owing to the similarities of the enzymes (see page 5028). Therefore, it is impossible for one of skill in the art to predict that any particular encompassed small molecule therapeutic would function to inhibit a particular protein, or treat disease. 
Regarding the encompassed polypeptides, protein chemistry is one of the most unpredictable areas of biotechnology. Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted.  Bowie et al. (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306).  Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited.  Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions at all (column 2, page 1306).  The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein.
Additionally, Bork (Genome Research, 2000, 10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods.  Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1).  One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient.  This is particularly true for data on protein function.  Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2).  Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3).  Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2).  Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399).  As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3).  The reference finally cautions that although the current methods seem to capture important features and explain general trends, 30% of those features are missing or predicted wrongly.  This has to be kept in mind when processing the results further (p. 400, paragraph bridging cols 1 and 2). Given not only the teachings of Bowie et al., Lazar et al. and Burgess et al. but also the limitations and pitfalls of using computational sequence analysis and the unknown effects of alternative splicing, post translational modification and cellular context on protein function as taught by Bork, the claimed proteins could not be predicted based on sequence identity. 
Regarding nucleic acid based agents, the efficacy of any possible RNA interference therapeutic modality is highly unpredictable. This unpredictability stems from an inability to predict the effects of any particular sequence the expression or function of any target. As taught by Aagaard et al. (Advanced Drug Delivery Reviews 59 (2007) 75-86), the development of RNAi based therapeutics faces several challenges, including the need for controllable or moderate promoter systems and therapeutics that are efficient at low doses (see page 79), the ability of an unpredictable number of sequences to stimulate immune responses, such as type I interferon responses (see page 79), competition with cellular RNAi components (see page 83), the side effect of suppressing off targets (see page 80), and challenging delivery (see page 83). The success of antisense strategies, including anti-RNA and anti-DNA strategies are also highly unpredictable. Warzocha et al. (Leukemia and Lymphoma, 1997; 24(3-4): 267-281) teach that the efficacy of antisense effects varies between different targeted sites of RNA molecules and three dimensional RNA structures (see page 269), while DNA- targeting strategies have numerous problems including a restricted number of DNA sequences that can form triple helices at appropriate positions within genes and the inaccessibility of particular sequences due to histones and other proteins (see page 269). These references demonstrate that variation in RNA or DNA based therapeutics will often dramatically affect the biological activity and characteristics of the intended therapeutic. Given the teachings of Aagaard et al. and Warzocha et al., the claimed RNA and DNA therapeutics could not be predicted based on the targets selected or similarities to the disclosed example therapeutics. Therefore, it is impossible for one of skill in the art to predict that any particular encompassed RNA or DNA based therapeutic, such as RNAi molecules and antisense oligonucleotides, would function to decrease expression or function of a target gene or protein, or treat disease.
The relevant art teaches that CRS is not completely understood, and is typically due to on-target effects induced by binding of bispecific antibody or CAR-T cell receptors to cognate antigens and subsequent activation of bystander immune and non-immune cells (see Shimabukuro-Vonrhagen et al, J. ImmunoTherapy Cancer, 2018, 6:56, p. 1-14, see particularly p. 7, 1st column, 3rd paragraph – 2nd column, 1st paragraph).  Lee et al (Blood, 2014, 124(2):188-195, cited in the IDS filed on 1/16/2019) also teaches that CRS results from engagement of antigens on host cells by bispecific antibodies or antigen-receptors on T cells administered in methods of immunotherapy, specifically CAR-T cells (p. 189, paragraph spanning 1st – 2nd columns).
The state of the art with regards to managing toxicity, such as cytokine release syndrome, following T-cell engaging therapies is discussed by Maude et al. (Cancer J. 2014; 20(2): 119-122).  Maude et al. teach that the most common toxicity associated with CART-19 and blinatumomab, a bispecific antibody that links CD-19-expressing targets cells with T effector cells, is cytokine release syndrome (CRS). Maude et al. teach that the management of CRS can be challenging. Maude et al. teach that corticosteroids are an obvious choice to blunt CRS owing to their known efficacy in disorders that involve activated T cells, and corticosteroids have been incorporated into the routine supportive care for blinatumomab. However, the potential for negative impact on therapeutic T cell proliferation remains a concern for cellular therapy (See page 3). For instance, Maude et al. teach that in one study, a partial response was observed in a patient who received corticosteroids early after CART-19 infusion, but other groups have used short-term steroids to treat life-threatening CRS in some cases without compromising CART proliferation or efficacy (See page 3). Maude et al. teach that another strategy to CRS is to target elevated cytokines directly (See page 3). Maude et al. teach that the most significantly elevated cytokines in the CRS associated with CART-19 and blinatumomab are IL-10, IL-6, and IFNγ (See page 3). Maude et al. teach that IL-6 blockade by tocilizumab has resulted in rapid, dramatic reversal of life-threatening CRS in patients treated with CART-19 or blinatumomab (See page 4). Maude et al. teach that although tocilizumab has rapidly reversed life-threatening manifestations of CRS caused by CART-19 or blinatumomab, it should be noted that there is some concern that tocilizumab should be avoided if MAS is suspected. This concern stems from a case report suggesting that tocilizumab may temporarily mask or control clinical symptoms of MAS in patients with JIA, thereby delaying definitive therapy (See page 5). Maude et al. teach that other cytokine-directed approaches to managing CRS could be considered. Maude et al. teach that inhibitors of MCP-1 and MIP1B are in development, but not in clinical use, whereas inhibitors of IL-2R, IL-1R and TNFα have been used clinically (See page 5). Maude et al. teach that TNFα is elevated in inflammatory syndromes but does not seem to be elevated after T cell therapy (See page 5). Maude et al. teach that targeting TNFα with etanercept showed no obvious clinical benefit in severe CRS after CART-19 therapy in a single pediatric patient with ALL (See page 6). Maude et al. teach that soluble IL-2R is elevated after blinatumomab or CART-19 treatment in some patients; however, daclizumab, a monoclonal antibody against CD25, is no longer commercially available, and targeting CD25, which is present on activated T cells, may compromise efficacy of the cell therapy (See page 6). Maude et al. teach that marked elevations in IL-1β have not been observed in patients treated with blinatumomab or CART-19, but a subset of patients do have modest increases in IL-1α (See page 6). Maude et al. teach that there are a number of potential treatment options for CRS associated with T cell–engaging therapies; however, many of these carry the theoretical risk of inhibiting T cell activity and could impair treatment efficacy (See page 6).
Lee et al. (Blood. 2014 Jul 10; 124(2): 188–195) also discuss the diagnosis and management of cytokine release syndrome. Lee et al. teach that risks associated with cancer immunotherapy can be broadly classified into autoimmune toxicity and cytokine-associated toxicity (See page 188). Lee et al. teach that autoimmune toxicity results from antigen-specific attack on host tissues when the targeted tumor associated antigen is expressed on non-malignant tissue and most commonly occurs after treatment with checkpoint inhibitors and has resulted in fatal toxicities after infusion of genetically engineered T cells targeting MAGE-A3 (See page 188). Lee et al. teach that cytokine-associated toxicity (CRS) is a non-antigen-specific toxicity that occurs as a result of high-level immune activation and the magnitude of immune activation typically required to mediate clinical benefit using modern immunotherapies exceeds levels of immune activation that occurring in more natural settings  (See page 188). Lee et al. teach that CRS has clinically been associated with therapeutic mAb infusions, most notably anti-CD3, anti-CD20, and CD28 super-agonist, TGN1412 (See page 189). Lee et al. teach that CRS has also been reported following administration of bi-specific antibodies for leukemia, infusion of haploidentical mononuclear cells to patients with refractory leukemia and adoptive immunotherapies for cancer, most notably T cells engineered to express CARs (See page 190). Lee et al. teach that clinical experience at several institutions has concluded that tocilizumab is an effective treatment for severe or life-threatening CRS (See page 192). Lee et al. teach that there are occasionally patients whose hemodynamic instability resolves rapidly following administration of tocilizumab, but who subsequently develop signs and symptoms of neurotoxicity related to IL-6 neurotoxicity (See page 192). Lee et al. teach that in patients with grade 3 or 4 CRS associated with neurologic dysfunction without significantly hemodynamic instability or other life threatening symptomology, consideration may be given to the use of corticosteroids as a preferred first-line immunosuppressive (See page 192). Lee et al. teach that clinical experience also demonstrates that corticosteroids are effective treatment of CRS (See page 193). However, corticosteroids is considered a second-line therapy for CRS because the response to tocilizumab may be more rapid than response to corticosteroids and corticosteroids have more widespread effects on the immune system and may mediate a greater adverse effect on the antitumor activity of adoptively transferred T cells. 
Although both Maude et al. and Lee et al. recognize the use of the anti-IL-6R antibody tocilizumab and glucocorticosteroids for resolving sCRS following CAR T cell therapy, it should be noted that the efficacy of the agents varies from patient to patient and appears to also depend on the time of administration following the immunotherapy. For instance, Grupp et al. (Blood, 2012; 120(21)) teach that 1 ALL patient and 3 CLL patients developed CRS following infusion with CART19 cells. Grupp et al. teach that the patients developed high fever, as well as grade 3 or 4 hypotension/hypoxia. Grupp et al. teach that the ALL patient experienced the most toxicity, with grade 4 hypotension and respiratory failure and steroid therapy on day 6 resulted in no improvement. However, on day 9, etanercept and tocilizumab were administered and this resulted in resolution of fever and hypotension within 12 hours. Grupp et al. teach that the three CLL patients also received tocilizumab. While the two patients who received tocilizumab on day 9 and 10 had rapid resolution of CRS and the patient receiving tocilizumab on day 10 achieved a complete response, the CLL patient who received tocilizumab on day 3 for early fevers had no CART-19 proliferation and no response (See abstract). Thus, the teachings of Grupp et al. demonstrate that it is not predictable which agents will be sufficient to treat, prevent, delay or attenuate toxicity following immunotherapy and/or cell therapy. 
Even after the filing date of the claimed invention, the management of toxicity following immunotherapy and/or cell therapy is still of great concern when using these technologies for treating malignancies. For instance, Bonifant et al. (Molecular Therapy - Oncolytics (2016) 3, 16011) teach that to date (February 2016), the most prevalent adverse effect following infusion of CAR T cells is the onset of cytokine release syndrome (CRS) (See page 1). Bonifant et al. teach that CRS has also been seen following the infusion of therapeutic monoclonal antibodies, systemic IL-2, and the bispecific CD19-CD3 T cell antibody blinitaumomab (See page 2). Bonifant et al. teach that clinical outcome is not predicated on the development of sCRS as patients may experience an antitumor response in the absence of this toxicity (See page 2). Bonifant et al. teach that a challenge following the diagnosis of CRS has been choosing appropriate therapy to mitigate the physiological symptoms of uncontrolled inflammation without dampening the antitumor efficacy (See page 2). Bonifant et al. teach that systemic corticosteroids have been shown to rapidly reverse symptoms of sCRS without comprising initial tumor response; however, prolonged use of high-dose corticosteroids has also resulted in ablation of the adoptively transferred CAR T-cell population potentially limiting their long term antileukemic effects. Bonifant et al. teach that IL-6R antibody tocilizumab has also demonstrated near-immediate reversal of CRS; however, it is unknown the effects of IL-6R blockade on CAR T-cell proliferation, persistence, and antitumor effect. Bonifant et al. teach that it is also unknown whether blocking other cytokines/receptor partners would effectively treat CRS and maintain antitumor efficacy (See page 2).  
Thus, the teachings of Maude et al. and Lee et al. provide guidance regarding the use of tocilizumab and glucocorticosteroids for treating the toxicity associated cytokine release syndrome following treatment with adoptive CART-19 cell therapy. However, both references make clear that consideration has to be given to the general immunosuppression that may arise following the use of such agents, since that may adversely impact the antitumor response to the CART-19 cell therapy. Moreover, even after the filing date of the claimed invention, the concerns regarding the toxicity associated with immunotherapy and cell therapy still remain, as evidenced by the teachings of Bonifant et al. Bonifant et al. highlight the fact that the toxicities following immunotherapy cannot be readily predicted. Similar to Maude et al. and Lee et al., Bonifant et al. teach that tocilizumab and glucocorticosteroids are recognized as for reversing sCRS following CART-19 therapy; however, alternative immunosuppression with cell-specific mAbs, mAbs targeting other cytokine/receptor pairs, and lymphodepleting therapy remain to be tested. 
Accordingly, one of skill in the art would conclude that the claimed invention encompasses a plurality of agents that may not have the biological function that is recited in the instant claims. It should be noted that the claimed invention encompasses any steroid and any antagonist or inhibitor of IL-6 receptor  and these agents have the required function of treating, preventing, delaying, or attenuating the development of toxicity to CAR-T therapy.  The prior art provides adequate support for administering tocilizumab and dexamethasone for treating CRS following administration of CAR-T cell therapy in ALL. However, the specification nor the art describe any additional agent encompassed by the claims, by way of complete or partial structure, that prevents toxicity in a subject having NHL, ALL, or CLL receiving CAR-T cell therapy. Applicant has provided little or no descriptive support beyond the mere presentation of generic or partially named structures to enable one of ordinary skill in the art to determine the actual structural composition of the claimed genus of agents. Although the prior art outlines art-recognized procedures for producing and screening for various biological molecules, this is not sufficient to impart possession of the genera of agents to Applicant.  Even if a few structurally identifiable composition components were described in the specification, they may not be sufficient, as the ordinary artisan would not necessarily immediately be able to distinguish them from the agents of the prior art.  Without an adequate structural description of the claimed components and descriptive support on how to put them together, one of ordinary skill in the art would not be reasonably apprised that Applicant was in possession of the genus of steroids and antagonist or inhibitors of IL-6 receptor that treat, prevent, delay, or attenuate the development of or risk for developing a toxicity to CAR-T cell therapy in a subject having NHL, ALL, or CLL as claimed.
While “examples explicitly covering the full scope of the claim language” typically will not be required, a sufficient number of representative species must be included to “demonstrate that the patentee possessed the full scope of the [claimed] invention.” Lizardtech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1732 (Fed. Cir. 2005).  
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features (see, Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1895 (Fed. Cir. 2004); accord Ex Parte Kubin, 2007-0819, BPAI 31 May 2007, opinion at p. 16, paragraph 1).  The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116). 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
Applicant’s Arguments
Applicant argues that the claims have been amended to recite claim 152 has been amended to recite that "the agent or therapy is a steroid or is an antagonist or inhibitor of IL-6 receptor" and that "the disease or condition is a non-Hodgkin lymphoma (NHL) or acute lymphoblastic leukemia (ALL) or chronic lymphocytic leukemia (CLL)." The working examples of the present application involve clinical studies using patients with NHL, ALL, or CLL, and demonstrate the applicability of the claimed method with these patients. Applicant argues that the claims are not directed at administering a steroid or an antagonist or inhibitor of IL-6 receptor to any NHL, ALL, of CLL patient, but only those at risk of developing the toxicity by the recited methodology. Applicant submits that the specification describes a number of specific antagonists or inhibitors of the IL-6 receptor suitable for use in the claimed methods, including the anti-IL-6 receptor antibodies tocilizumab and sarilumab, anti-IL-6R antibodies as described in US 8,562,991, and IL-6 muteins as described in US 5,591,827. Applicant argues that tocilizumab is merely an exemplary antagonist or inhibitor of the IL-6 receptor from among those disclosed in the specification. Applicant argues that the specification describes numerous specific steroids for use in the claimed methods, including those specifically mentioned in paragraphs [0375]-[0376] of the application as originally filed and in the referenced textbook of Remington's Pharmaceutical Sciences (16* ed. 1980). Applicant argues that dexamethasone is an exemplary steroid from among numerous steroids disclosed in the specification.
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. In response to Applicant’s argument that the claims have been amended to recite that the agent or therapy is a steroid or is an antagonist or inhibitor of IL-6 receptor" and that "the disease or condition is a non-Hodgkin lymphoma (NHL) or acute lymphoblastic leukemia (ALL) or chronic lymphocytic leukemia (CLL)", the claims do not adequately describe the genus of steroids and antagonists and inhibitors of IL-6 receptor encompassed by the claimed method. Although the claims are inclusive of the anti-IL-6 receptor antibodies tocilizumab and sarilumab, and the IL-6 muteins described in US Patent 5,591,827, the claims encompass far more than antibody and protein antagonist and inhibitors. As noted above, the specification broadly defines the term agent, e.g., agonist, antagonist or inhibitor, to encompass an antibody or antigen-binding fragment, a small molecule, a protein or peptide, or a nucleic acid. Thus, the claims broadly encompass a vast genus of agents that are of different classes than the anti-IL-6 receptor antibodies and muteins disclosed in the specification. These agents are described only by means of their function – antagonize or inhibit IL-6 receptor and treating, preventing, delaying, or attenuating the development of toxicity in a subject. However, the specification does not provide guidance on the structure of the various classes of agents encompassed by the genus.  For instance, the specification does not describe the structure of any nucleic acid or small molecule antagonist or inhibitor of IL-6 receptor that could be used in the method. It should be noted that the written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. The specification does not provide any evidence that the claimed “antagonistic or inhibitory” function correlates with any structural characteristic of the biomolecules encompassed by the term antagonist or inhibitor of IL-6 receptor. Likewise, although the specification provides a laundry list of steroids that could be used in the method, this is not a description of the specific steroids that would have the function of treating, preventing, delaying, or attenuating the development of toxicity in a subject with NHL, ALL, or CLL following CAR T-cell therapy. The specification therefore does not provide a description of a genus of biomolecules that includes structural features common to the members of the genus so that one of skill in the art can visualize or recognize the members of the genus. Ariad, 598 F.3d at 1350. The specification must “describe the claimed invention so that one skilled in the art can recognize what is being claimed”. University of Rochester v. G.D. Searle & Co., 358 F.3d at 923, quoting Enzo Biochem, Inc. v. Gen- Probe Inc., 323 F.3d at 968. "A description of what a material does, rather than of what it is, usually does not suffice." Id., quoting Reagents of the University of California v. Eli Lilly & Co., Inc., 119 F.3d at 1568. 
Furthermore, the state of the art regarding treating toxicity, e.g., CRS, following CAR- T cell therapy is unpredictable and does not support the expansive claim language, which broadly includes all steroids, and all antagonists or inhibitors of IL-6 receptor. While the state of the art recognizes the use of tocilizumab as the standard of care to manage CRS following CAR T cell therapy, the art is silent regarding other IL-6 receptor antagonists or inhibitors that are suitable for the same purpose. Likewise, the state of the art recognizes the use of corticosteroids for treating toxicity, e.g., CRS; however, the art is silent regarding using all steroids for the same purpose. Moreover, the state of the art states that consideration has to be given to given the general immunosuppression that may arise following the use of such agents, since that may adversely impact the antitumor response to the CART-19 cell therapy.  Therefore, for all the reasons set forth above, the rejection is maintained. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 152-159, 163-178, 180-181, 185, 186, and 197-201 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 152 recites the limitation “…the biomarkers or one or more or each of the panel of biomarkers, individually, is or comprises a cytokine selected from among transforming growth factor beta, interleukin 6, interleukin 10, interleukin 15, interferon gamma, and monocyte chemoattractant protein-1…”. This limitaion is confusing and the intent of the limitation cannot be determined. Although it is understood that the limitation refers to the biomarkers individually or as a panel, the language “one or more or each of the panel of biomarkers, individually, is or comprises a cytokine” is confusing. Does the one or more refer to one or more biomarkers or one or more panel of biomarkers? Further, it is unclear if the claims encompass multiple panels of biomarkers, since the claim recites “each of the panel of biomarkers”. Is each biomarker on a separate panel, and if so, which biomarkers are included in each panel? Clarification and/or correction is required. Claims 153-159, 163-178, 180-181, 185, 186, and 197-200 do not cure the deficiencies of claim 152, and thus, are included in the rejection.
The term “from about” in claims 166 and170 is a relative term which renders the claim indefinite. The term “from about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “at least about” in claims 174 and 176 is a relative term which renders the claim indefinite. The term “from about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “about 1 day” in claims 178 and 198 is a relative term which renders the claim indefinite. The term “from about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “about 2 days” in claim 177 is a relative term which renders the claim indefinite. The term “from about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 201 is indefinite because the claim is incomplete by its dependence on canceled claimed 187. Clarification and/or correction is required. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 155 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 155 recites wherein the biomarker or one or more or each of the panel of biomarkers, individually, is or comprises a cytokine selected from among IL-15, IL-6, IL-8, IL-10, IFN-gamma, sTNFRI, and ferritin. Although claim 155 depends from a previous claim, claim 155 fails to specify a further limitation of the subject matter claimed. Instead, the further limitation broadens the scope of the closed Markush group of biomarkers identified in claim 152 by including IL-8, sTNFRI, and ferritin. Additionally, the further limitation does not include the biomarkers TGF-beta, IFN-gamma, and MCP-1, and thus, does not require all of the limitations of the preceding claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Status
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646   

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646